DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-21)  in the reply filed on December 28, 2021 is acknowledged.  Applicant’s election of Species a (Fig. 2) is noted.  Applicant’s traversal with respect to the species is found to be persuasive.  Claims 1 and 3-21 have been examined on the merits in this office action.  Claims 2 and 22-40 have been withdrawn from further consideration since they are directed to non-elected species and invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “securing the guide assembly in an operative position in relationship to the bone” renders the claim vague and indefinite because it is unclear what the operative position is.  The recitation is incomplete because it is unclear which element the guide assembly is secured to.  Adequate structure and interaction thereof to affect the method in a manipulative sense is not recited. 
	In claim 1, the recitation “the bone part moving assembly and guide assembly further configured to………….first and second bone sections;” and the recitation “wherein the guide assembly and bone part moving assembly………….without requiring guiding by any component extended through the bone plate.” renders the claim vague and indefinite because adequate structure and interaction thereof is not recited to affect the method in a manipulative sense. 
Appropriate correction is required. 

Conclusion
Non-application of prior art indicates allowable subject matter provided the rejections made in this office action are overcome.  The primary reason for indication of allowable subject matter is because no references or a reasonable combination thereof, could be found which disclose the claimed method steps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 23, 2022
/Anu Ramana/Primary Examiner, Art Unit 3775